 

Pt Ml REASONS COREA NORD IDS tbe

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

wee ee ee eee eee ee eee eee ee ee eee ee eee x
UNITED STATES OF AMERICA,
-against- : ORDER
DARON GOODMAN et al., 2 20 Crim. 57 (GBD)
Defendants. |
we eee ee ee ee ee ee eee eee eee Xx

GEORGE B. DANIELS, District Judge:
The status conference is adjourned from June 30, 2021 to October 6, 2021 at 10:30 am.
On the Government’s motion, made with Defendants’ consent, time is excluded in the interest of

justice pursuant to the Speedy Trial Act, 18 U.S.C. § 3161(h)(7)(A), until that time.

Dated: June 33, 2021
New York, New York
SO ORDERED.

Garay. b. Dorel,

GERG . DANIELS
TESSTATES DISTRICT JUDGE

 

 

 
